Case: 21-10629     Document: 00516271233         Page: 1     Date Filed: 04/07/2022




               United States Court of Appeals
                  for the Fifth Circuit                              United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                         April 7, 2022
                                  No. 21-10629
                                Summary Calendar                       Lyle W. Cayce
                                                                            Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Bradley Jason Rosales,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 4:21-CR-25-1


   Before Wiener, Dennis, and Haynes, Circuit Judges.
   Per Curiam:*
          Defendant-Appellant Bradley Jason Rosales pleaded guilty, pursuant
   to a plea agreement, to conspiracy to possess with intent to distribute a
   mixture or substance containing 50 grams or more of methamphetamine. He
   was sentenced to 288 months imprisonment and four years of supervised


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-10629      Document: 00516271233           Page: 2   Date Filed: 04/07/2022




                                     No. 21-10629


   release. As part of his plea agreement, Rosales waived his rights to appeal his
   conviction and sentence or to contest his conviction and sentence in any
   collateral proceeding, with limited exceptions.
          Rosales nevertheless appeals, claiming for the first time that the
   magistrate judge did not comply with Federal Rule of Criminal Procedure
   11(b)(1)(N), which requires a court to ensure, before it accepts a guilty plea,
   that the defendant understands the terms of any appellate-waiver provision.
   Because Rosales did not object in the district court, we review for plain error.
   United States v. Vonn, 535 U.S. 55, 58–59 (2002).
          The record reflects that the Rule 11 plea colloquy was sufficient and
   that Rosales’s guilty plea and waiver were knowing and voluntary. The
   magistrate judge confirmed that Rosales had read and understood the appeal
   waiver, and Rosales did not raise questions about its terms. See United States
   v. Crain, 877 F.3d 637, 645 (5th Cir. 2017). Rosales agreed that he knowingly
   and voluntarily waived his right to appeal, as indicated in the relevant
   paragraph of his signed plea agreement. Rosales’s declarations in open court
   concerning his understanding of the agreement “carry a strong presumption
   of verity.” Blackledge v. Allison, 431 U.S. 63, 74 (1977); see United States v.
   Doe, 2022 WL 44057, at *1 (5th Cir. Jan. 5, 2022) (unpublished).
          Rosales has not shown any error whatsoever. See United States v.
   Keele, 755 F.3d 752, 754–55 (5th Cir. 2014).
          AFFIRMED.




                                          2